Fourth Court of Appeals
                                San Antonio, Texas
                                    September 16, 2020

                                    No. 04-20-00018-CV

                            DICEX INTERNATIONAL, INC.,
                                     Appellant
                                        v.
                               AMIGO STAFFING, INC.,
                                      Appellee

                From the 111th Judicial District Court, Webb County, Texas
                          Trial Court No. 2015CVT001668-D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                       ORDER
             Appellant has filed a motion for extension of time in which to file a reply brief.
      Appellant’s motion is GRANTED. Appellant’s reply brief is due on or before October 5,
      2020.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                   Clerk of Court